Title: From George Washington to Brigadier General James Clinton, 28 May 1779
From: Washington, George
To: Clinton, James



Sir,
Head Quarters Middle Brook May 28th 1779

I have duly received your favours of the 17th 18th and 20th—with their inclosures. The intelligence communicated by Mr Deane is important—I have transmitted it to General Sullivan.
Lieutenant Colonel Regnier will inform you that he is appointed a sub inspector agreeable to your recommendation. I wish however your influence to be exerted to have a brigade inspector appointed, as Lt Col. Regnier cannot answer the purpose longer than while your Brigade remains detached. I shall be happy if Major Fish will accept, as he acquitted himself with great credit in the office last campaign; and there is now a still more ample field for the exercise of military talents.
In Mr Deanes letter of the 9th, he mentions the determination of the Onondagas to give some decisive proof of their desire to conciliate our friendship. If they can be engaged, by stratagem, or force, to bring off Butler, or Brandt, or both, it will be a most essential piece of service which will meet with suitable encouragement. I recommend this to your particular attention.
I am informed by Mr Mitchel and Colonel Hay that the packet you are apprehensive of having miscarried was sent to General Schuyler, which is the cause of the delay. I hope ere this, it has reached you.
As our preparations in this quarter are now nearly ready to enter upon the intended operations to the Westward—I hope you have gotten every thing in readiness at Conojoharrie, as mentioned in your former instructions, to execute without delay the orders you shall receive from General Sullivan. If any thing remains to be done, it ought to be completed with all expedition. I am with esteem Sir Your most Obedt servant
Go: Washington
